Per Curiam.

This is an appeal from three orders of the Third Circuit dismissing appeals from decisions of the Department of Labor and Industrial Relations. Those decisions dismissed appeals by the appellant from decisions awarding benefits to appellant’s employees who were either residents of the County of Hawaii or whose last place of employment was the County of Hawaii because the appellant filed its notices of appeal with the Department’s office on Oahu rather than on Hawaii as required by HRS § 383-38. Appellant contends that the filing requirement is a matter of venue rather than a matter of jurisdiction. We do not agree. The first sentence of HRS § 383-38 states where and when a notice of appeal will be filed. The second sentence deals with where it is to be heard. As appellant concedes, the time provision in the first sentence is jurisdictional. We think the place requirement is likewise jurisdictional. Appellant’s other contentions we deem without substantial merit. Affirmed.